DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 6 and 16 are cancelled.  Claims 1, 7, 8, 11, 17 and 18 are amended. Claim 21 is new.  Claims 1-5, 7-15 and 17-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN208283710) in view of Xiao et al. (US PG Pub. 20210289177).
Regarding claims 1 and 11, Pan discloses a projection apparatus (projection device 20A of fig. 9), comprising an illumination system (illumination system 100C of fig. 9), a first light valve (first light valve 52 of fig. 9), and a second light valve (second light valve 54 of fig. 9), the illumination system being configured to provide an illumination beam (illumination beam LB of fig. 9), and the illumination system comprising a first laser light source (excitation light source 120 of fig. 9) and a second laser light source (red light source 160 of fig. 9), wherein: 
the first laser light source (120) provides a first laser beam in a plurality of first time periods (second time sequence t1~t2 and fourth time sequence t3~t4); 
the second laser light source (160) provides a second laser beam in a plurality of second time periods (first time sequence (t0~t1) and third sequence (t2~t3)), wherein the first laser beam (120) and the second laser beam (160) have different main wavelengths (120 the excitation light beam L2 can be 445 nanometer (nm) wavelength and the second laser beam emits red light L6 (pg. 11, 1st para.)); and 
the first laser beam (120) and the second laser beam (160) respectively form a first color light and a second color light (fig. 9), the first light valve (52) and the second light valve (54) are located on a transmission path of the first color light (illustrated in fig. 9), and one of the first light valve and the second light valve is located on a transmission path of the second color light (illustrated in fig. 9; the red light from red laser 160 goes to light valve 52), 
wherein the illumination system (100C) further comprises a light combination element (dichroic element 130 of fig. 9) located on a transmission path of the first laser beam (illustrated in fig. 9) and between the first laser light source (120) and the wavelength conversion module (140).
Pan fails to explicitly teach a range of the color refresh rate is between 60 Hz and 6000 Hz.
Xiao discloses a range of the color refresh rate is between 60 Hz and 6000 Hz
(para. 0069; a refresh rate of the laser projection apparatus is 120 Hz or the refresh rate of the laser projection apparatus is 240 Hz).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of Pan with the refresh rate of Xiao in order to eliminate the mechanical fatigue state of the micro-mirrors (Xiao; para. 0114).

Regarding claims 2 and 12, Pan discloses a projection apparatus (projection device 20A of fig. 9), comprising an illumination system (illumination system 100C of fig. 9), a first light valve (first light valve 52 of fig. 9), and a second light valve (second light valve 54 of fig. 9), the illumination system being configured to provide an illumination beam (illumination beam LB of fig. 9), and the illumination system comprising a first laser light source (excitation light source 120 of fig. 9) and a second laser light source (red light source 160 of fig. 9).
Pan fails to teach wherein a range of a rotation frequency of the wavelength conversion module is between 60 Hz and 180 Hz.
Xiao discloses wherein a range of a rotation frequency of the wavelength conversion module is between 60 Hz and 180 Hz (para. 0069; a refresh rate of the laser projection apparatus is 120 Hz).
It would have been obvious to one of ordinary skill in the art prior to the filing date
of the application to modify the projection system of Guo with the refresh rate of Xiao in order to eliminate the mechanical fatigue state of the micro-mirrors (Xiao; para. 0114).

Regarding claims 3 and 13, Pan discloses wherein the wavelength conversion module (140) comprises a ring-shaped wavelength conversion region (illustrated in fig. 7C), and in the first time period, the first laser beam (L2) passes through the ring-shaped wavelength conversion region to form the first color light (pg. 4, 5th para.; excitation light beam L2 is converted into green light).

Regarding claims 4 and 14, Pan discloses wherein the illumination system (100C) further comprises a light uniforming element (light homogenizing element 70 of fig. 9) located on the transmission paths of the first color light and the second color light (illustrated in fig. 9).

Regarding claims 5 and 15, Pan discloses wherein the illumination system (100C) further comprises a light diffusion element (diffusing element 180 of fig. 9) adapted to move and located on a transmission path of the second laser beam (160) and between the second laser light source (160) and the light uniforming element (70), and in the second time period, the second laser beam passes through the light diffusion element to form the second color light (pg. 9 7th para.; red light source 160 provided by the second red light beam L6 transmitted to the second dichroic element 170 by reflection and through the diffusion element 180 and first dichroic element 130).

Regarding claims 7 and 17, Pan discloses wherein the light diffusion element (180) is located between the second laser light source (160) and the light combination element (130).
Regarding claims 8 and 18, Pan discloses wherein the light diffusion element (180) is located between the light combination element (130) and the light uniforming element (70) (illustrated in fig. 10).

Regarding claims 9 and 19, Pan discloses wherein the illumination system further comprises a third laser light source (blue light source 110 of fig. 9) providing a third laser beam (L1) during the first time period (third sequence t6~t7; pg. 5 6th para.), the light diffusion element (180) is located on a transmission path of the third laser beam (illustrated in fig. 9), and in the first period, the third laser beam passes through the light diffusion element to form a third color light (illustrated in fig. 9).

Regarding claims 10 and 20, Pan discloses further comprising: a light splitting element (dichroic element 170 of fig. 9), located on the transmission paths of the first color light (120) and the second color light (160), wherein in the first time period, the first color light forms a third color light and a fourth color light respectively after passing through the light splitting element, the third color light is transmitted to the first light valve, the fourth color light is transmitted to the second light valve, and in the second time period, the second color light is transmitted to one of the first light valve and the second light valve (pg. 9, 4th para.; Specifically, when the first time sequence (t0~t1 or t2~t3), a blue light source 110 is in the off-state or power saving state, and the first conversion region emitted by the excitation light source 120 of the excitation beam L2 through the first dichroic element 130 to the wavelength conversion element 140C of 142 to produce stimulated light emitting beam L3, as shown in FIG. 7C is shown. 140C generated by the wavelength conversion element by the excitation beam L3 is transmitted to the first dichroic element 130 and reflected by the diffusion element 180 to generate the illumination light beams LB of red portion and a green part (the first red light beam L4 and the green beam L5). Then, the illumination light beams LB of red light part and the green part to color separation filter 80, and the red light part of the light beam LB and transferred to the first light valve 52 through a color separation filter 80 to illuminate green part of the light beam LB reflected by the color separation filter 80 and transmitted to the second light valve 54, as shown in FIG. 8C. in the second time sequence (t1~t2 or t3~t4), the exciting light source 120 is in the on-state, and the blue light source 110 is in the on-state. optical zone 146A excitation beam L2 emitted from the light source 120 through the first dichroic element 130 to the wavelength conversion element 140C to generate stimulated light another portion of light beam L3 (i.e., the third excitation beam. blue light part such as green or cyan), blue light beam L1 emitted from the blue light source 110 to the diffusion element 180, producing an illumination beam LB, wherein blue light beam L1 through a color separation filter 80 and transmitted to the first light valve 52. and exciting the other portion of light beam L3 (i.e., the third excitation beam, such as a green or cyan) is transferred to the second light valve 54 reflected by the color separation filter 80. In the above embodiment, the purpose is for adjusting the light of blue colour coordinate such that the colour of the projection light LP is saturated so as to actually present the colour of the image).

Regarding claim 21, Pan discloses a projection apparatus (projection device 20A of fig. 9), comprising an illumination system (illumination system 100C of fig. 9), a first light valve (first light valve 52 of fig. 9), and a second light valve (second light valve 54 of fig. 9), the illumination system being configured to provide an illumination beam (illumination beam LB of fig. 9), and the illumination system comprising a first laser light source (excitation light source 120 of fig. 9) and a second laser light source (blue light source 110 of fig. 9), wherein: 
the first laser light source (120) provides a first laser beam in a plurality of first time periods (second time sequence t1~t2 and fourth time sequence t3~t4); 
the second laser light source (110) provides a second laser beam in a plurality of second time periods (first time sequence (t0~t1) and third sequence (t2~t3)), wherein the first laser beam (120) and the second laser beam (110) have different main wavelengths (120 the excitation light beam L2 can be 445 nanometer (nm) wavelength and the second laser beam emits blue light L6 (pg. 11, 1st para.)); and 
the first laser beam (120) and the second laser beam (160) respectively form a first color light and a second color light (fig. 9), the first light valve (52) and the second light valve (54) are located on a transmission path of the first color light (illustrated in fig. 9), and one of the first light valve and the second light valve is located on a transmission path of the second color light (illustrated in fig. 9; the red light from red laser 160 goes to light valve 52), 
wherein the first laser beam (120) and the second laser beam (110) are blue laser beams (pg. 4 2nd para. the blue light beam L1 can be 460 nanometer (nm) wavelength, the excitation light beam L2 can be 445 nanometer (nm) wavelength) having different main wavelengths (pg. 4 2nd para.), and the main wavelengths of the first laser beam and the second laser beam are less than 500 nanometers (pg. 4 2nd para. the blue light beam L1 can be 460 nanometer (nm) wavelength, the excitation light beam L2 can be 445 nanometer (nm) wavelength).
Pan fails to explicitly teach a range of the color refresh rate is between 60 Hz and 6000 Hz.
Xiao discloses a range of the color refresh rate is between 60 Hz and 6000 Hz
(para. 0069; a refresh rate of the laser projection apparatus is 120 Hz or the refresh rate of the laser projection apparatus is 240 Hz).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of Pan with the refresh rate of Xiao in order to eliminate the mechanical fatigue state of the micro-mirrors (Xiao; para. 0114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	4 November 2022

/BAO-LUAN Q LE/           Primary Examiner, Art Unit 2882